Citation Nr: 1035113	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-34 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 9, 2008, 
for the grant of service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for PTSD and assigned a 
disability rating of 30 percent, effective August 4, 2005.  In 
September 2006, the RO issued a subsequent rating decision 
raising the Veteran's disability rating for PTSD to 50 percent, 
effective August 4, 2005.  In November 2008, the RO granted 
service connection for diabetes mellitus, type II, effective June 
9, 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran's representative contends that the Veteran is 
entitled to a new VA psychiatric examination as the previous 
examination was inadequate and the last exam was conducted in 
February 2006, more than four years ago.  Review of the VA 
outpatient treatment records suggests that the Veteran's 
condition may have worsened, as he was assigned a GAF score of 40 
in June 2006 and a GAF score of 35 in June 2007.  

VA's duty to assist includes the conduct of a thorough and 
comprehensive VA examination.  Robinette v. Brown, 8 Vet. App. 
69, 76 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  Accordingly, a remand is 
warranted for a VA psychiatric examination in order to assess the 
current severity of the Veteran's service-connected PTSD.  Any 
recent VA treatment records should also be obtained.

Additionally, in Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that when an appellant files a timely NOD and there is 
no issuance of a statement of the case (SOC), the Board should 
remand, rather than refer, the issue to the RO for the issuance 
of an SOC.  In a November 2008 rating decision, the RO granted 
service connection for diabetes mellitus, type II, and assigned a 
disability rating of 20 percent, effective June 9, 2008.  In 
January 2009, the Veteran submitted a NOD, contending that he 
should be awarded an earlier effective date.  The RO acknowledged 
the Veteran's NOD in a January 16, 2009 letter.  However, in 
February 2009 the Veteran's appeal seeking a higher rating for 
his PTSD was certified to the Board before an SOC was issued for 
his diabetes claim.  On remand, the RO should issue an SOC on the 
Veteran's claim for an earlier effective date for his service-
connected diabetes mellitus, type II, if this has not yet been 
accomplished. 
  
Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC concerning the Veteran's 
disagreement with the effective date granted 
for his diabetes mellitus in the November 
2008 rating decision, only if this has not 
yet been done.  

2.  Make arrangements to obtains the 
Veteran's complete treatment records for PTSD 
from the Birmingham VA treatment facility, 
dated from April 2008 forward.

3.  Thereafter, schedule the Veteran for a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests and studies are to be 
conducted.  

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
specifically attributable to his service-
connected PTSD.  The examiner must conduct a 
detailed mental status examination. 
 
The examiner must also discuss the effect, if 
any, of the Veteran's PTSD on his social and 
occupational adaptability. 
 
The examiner should assign a Global 
Assessment of Functioning (GAF) score for the 
Veteran's PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM- IV) and explain the 
significance of the score. 
 
The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

5.  Finally, readjudicate the claim for an 
increased rating for PTSD.  If the claim 
remains denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

